Motion for stay denied but the proceeding is added to the Enumerated Calendar of this court for the June 1960 Term and placed at the foot of the Day Calendar for June 10, 1960. The printing of the record of the proceeding and petitioner’s and respondent’s points is dispensed with and said proceeding shall be heard upon the original record and upon typewritten petitioner’s and respondent’s points on condition that the petitioner serves one copy of the petitioner’s typewritten points upon the Attorney-General and files six copies thereof, together with the original record, with this court on or before May 31, 1960, with notice of argument for the June 1960 Term. The respondent’s points are to be served and filed on or before June 7,1960. Concur — Botein, P. J., Breitel, McNally, Stevens and Noonan, JJ.